J-S17042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 JESSE GODFREY                            :
                                          :
                    Appellant             :   No. 1619 EDA 2021

             Appeal from the PCRA Order Entered July 15, 2021
            In the Court of Common Pleas of Philadelphia County
             Criminal Division at No: CP-51-CR-0710991-1990


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY STABILE, J.:                             FILED JULY 20, 2022

      Appellant, Jesse Godfrey, appeals pro se from the July 15, 2021 order

entered in the Court of Common Pleas of Philadelphia County dismissing his

petition for collateral relief filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Upon review, we affirm.

      The PCRA court summarized the relevant background as follows.

      On April 30, 1991, [Appellant] was found guilty of second-degree
      murder and related offenses.         He was sentenced to life
      imprisonment on February 14, 1994[.] The Pennsylvania Superior
      Court subsequently affirmed the trial court’s judgment of sentence
      on June 30, 1998. [Appellant] did not seek further [] review.

      [Appellant] filed his first pro se petition for collateral relief
      pursuant to [the PCRA] on March 2, 2000. Counsel was appointed
J-S17042-22


       and subsequently filed a “no merit” letter. On April 24, 2001, the
       PCRA court dismissed [Appellant]’s PCRA petition.[1]

       On November 20 2017, [Appellant] filed the instant pro se
       petition. [The PCRA] court sent a notice of its intent to dismiss
       the petition as untimely without exception on May 4, 2021. The
       PCRA petition was formally dismissed by [the PCRA court] on July
       15, 2021. [Appellant] timely filed a notice of appeal to the
       Superior Court on August 4, 2021.

PCRA Court Opinion, 11/7/21, at 1-2 (footnotes omitted).

       On appeal, the main thrust of Appellant’s argument is that direct appeal

counsel failed to file a petition for allowance of appeal.2




____________________________________________


1  Subsequently, Appellant filed two additional PCRA petitions (in 2003 and
2012, respectively), both of which we dismissed due to Appellant’s failure to
file a brief.

2  In his PCRA petition, Appellant also claims that first PCRA counsel was
ineffective for not challenging trial counsel’s effectiveness. Specifically,
Appellant argues that trial counsel should have challenged Appellant’s “mental
illness” at the time he waived his Miranda rights. PCRA Petition, 11/20/17,
at 3. We note that trial counsel’s effectiveness in connection with Appellant’s
alleged mental issues was raised on direct appeal. Upon review, we concluded
that Appellant was not entitled to relief. See Commonwealth v. Godfrey,
1865 Phila 1997 (Pa. Super. June 30, 1998) (unpublished memorandum).
Thus, to the extent Appellant challenges trial counsel’s effectiveness, the claim
has been already litigated.

Because trial counsel was not ineffective, PCRA counsel could not have raised
a meritless claim of ineffectiveness of trial counsel. Accordingly, the only issue
left for our review is direct appeal counsel’s ineffectiveness for failure to file a
petition for allowance of appeal. Regarding this claim, as represented in his
PCRA petition, however, we must note that Appellant failed to develop it in a
meaningful way. Indeed, Appellant provides no facts or legal authority in
support of his claim. Generally, undeveloped claims are waived. However,
we decline to do so because, as explained below, Appellant failed to establish
our jurisdiction over his claim.

                                           -2-
J-S17042-22


      “[A]n appellate court reviews the PCRA court’s findings of fact to

determine whether they are supported by the record, and reviews its

conclusions of law to determine whether they are free from legal error.”

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014) (citation omitted).

All PCRA petitions, “including a second or subsequent petition, shall be filed

within one year of the date the judgment becomes final” unless an exception

to timeliness applies.    42 Pa.C.S.A. § 9545(b)(1).        “The PCRA’s time

restrictions are jurisdictional in nature. Thus, if a PCRA petition is untimely,

neither this Court nor the [PCRA] court has jurisdiction over the petition.

Without jurisdiction, we simply do not have the legal authority to address the

substantive claims.” Commonwealth v. (Frank) Chester, 895 A.2d 520,

522 (Pa. 2006) (internal citations and quotation marks omitted) (overruled

on other grounds by Commonwealth v. Small, 238 A.3d 1267 (Pa. 2020)).

As timeliness is separate and distinct from the merits of Appellant’s

underlying claims, we first determine whether this PCRA petition is timely

filed. Commonwealth v. Stokes, 959 A.2d 306, 310 (Pa. 2008).

      Before we can address the ineffective assistance claim, we must

determine whether we have jurisdiction to entertain the instant PCRA

petition.




                                      -3-
J-S17042-22


       As noted above, Appellant filed the instant petition on November 20,

2017, approximately nineteen years after his judgment of sentence became

final. As such, the instant petition is facially untimely.3

       All PCRA petitions, “including a second or subsequent petition, shall be

filed within one year of the date the judgment becomes final.” 42 Pa.C.S.A.

§ 9545(b)(1). The one-year time limitation, however, can be overcome if a

petitioner (1) alleges and proves one of the three exceptions set forth in

Section 9545(b)(1)(i)-(iii) of the PCRA, and (2) files a petition raising this

exception within sixty days of the date the claim could have been presented.

42 Pa.C.S.A. § 9545(b)(2).4

       Appellant failed to address the applicability of any exception to the time

bar, whether in the petition itself or in his brief before us. Thus, because the

instant petition is facially untimely, and given that Appellant failed to plead

and establish the applicability of one of the exceptions named above, we



____________________________________________


3  The record reflects that the trial court imposed a sentence of life
imprisonment on February 14, 1994. We affirmed Appellant’s judgment of
sentence on June 30, 1998. The record does not reflect that Appellant sought
review in our Supreme Court. Accordingly, Appellant’s judgment of sentence
became final on July 30, 1998, at the expiration of the thirty-day period to file
an appeal with the Pennsylvania Supreme Court.               See 42 Pa.C.S.A.
§ 9545(b)(3); Pa.R.A.P. 1113(a). Appellant had one year from July 30, 1998,
to file a timely PCRA petition. See 42 Pa.C.S.A. § 9545(b)(1). The instant
petition, which was filed in 2017, is therefore facially untimely.

4Section 9545(b)(2) was amended to enlarge the deadline from sixty days to
one year. However, the amendment applies only to claims arising on or after
December 24, 2017. Therefore, it does not apply to Appellant’s claim.

                                           -4-
J-S17042-22


conclude that we lack jurisdiction to decide Appellant’s petition.   See

Chester, supra.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/20/2022




                                  -5-